Citation Nr: 0012434	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  97-25 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cervical stenosis 
with decompression laminectomy C3 through C7, claimed as 
residual of head injury.

2.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the right shoulder for the period of 
June 5, 1996, to December 30, 1998.

3.  Entitlement to an increased rating for arthritis of the 
right shoulder, the major extremity, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965.  He also served in the Army Reserve to include a period 
of active duty for training from July 1962 to December 1962.

This appeal arises from a rating decision of November 1996 by 
the Department of Veterans Affairs (VA) Montgomery. Alabama, 
Regional Office (RO), which granted the service connection 
for right shoulder osteoarthritis and assigned a granting a 
noncompensable evaluation, and denied his claim for 
entitlement to service connection for cervical stenosis with 
decompression laminectomy C3 through C7, claimed as residual 
of head injury.  

Following a July 1998 Remand by the Board, the RO, in August 
1999, assigned a 10 percent rating for the right shoulder 
disorder effective from June 5, 1996 to December 30, 1998 and 
a 20 percent rating effective December 31, 1998.  

Concerning the veteran's service-connected right shoulder 
disability, the issue certified for appeal is entitlement to 
an increased rating for osteoarthritis of the right shoulder.  
The Board is of the opinion that this claim for an increased 
rating is more appropriately stated as set forth on the title 
page of this decision.  

The issue concerning entitlement to service connection for 
cervical stenosis with decompression laminectomy C3 through 
C7, claimed as residual of head injury, will be addressed in 
the REMAND portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The residuals of the service-connected right shoulder 
disability, the major extremity, resulted in the equivalent 
of limitation of motion of the arm at the shoulder level from 
June 5, 1996, to December 30, 1998.  

3.  The current residuals of the service-connected arthritis 
of the right shoulder disability, the major extremity, are 
manifested by pain and weakness with flexion to 92 degrees 
and abduction to 88 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for 
arthritis of the right shoulder, the major extremity, from 
June 5, 1996, to December 30, 1998 are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
5201.

2.  The criteria for a disability rating in excess of 20 
percent for arthritis of the right shoulder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5201.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that an increased rating 
for his service-connected right shoulder disability is 
warranted.  Specifically, the veteran complains of constant 
pain associated with his shoulder as well as weakness.  He 
adds that even with his taking many aspirin to help alleviate 
the pain, he has problems sleeping.  

Initially, the Board finds that the veteran's claim for an 
increased rating is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Pursuant to 38 
U.S.C.A. § 5107(a) (West 1991), the Board is obligated to 
assist the veteran in the development of his claim.  Upon a 
review of the record, the Board finds that all of the 
evidence necessary for adjudication of his claim has been 
obtained.  In particular, all relevant VA treatment records 
have been obtained, and the veteran was afforded VA 
examinations to assess his pertinent, to this current appeal, 
right shoulder disability.  

A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  
Therefore, the duty to assist the veteran, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The Court of Appeals for Veterans Claims (Court) has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of 
entitlement to compensation, and a later claim for an 
increased rating. See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, supra, as to the primary importance of the present 
level of disability, was not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability. Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" ratings.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. § 4.10 (1999).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, in evaluating a service-connected disability involving 
a joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 (1999) does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.

The RO, in November 1996, granted service connection for 
osteoarthritis right shoulder, and assigned a zero percent, 
effective June 5, 1996, the day the veteran's claim was 
received.  In August 1999, the RO assigned a 10 percent 
rating for the right shoulder disorder effective from June 5, 
1996 to December 30, 1998 and a 20 percent rating effective 
December 31, 1998 under Diagnostic Codes 5010, 5201

The 20 percent rating assigned by the RO is shown to have 
been in accordance with the criteria set forth in the 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 
4, Diagnostic Codes 5003 and 5201.

Diagnostic Code 5010 provides that arthritis due to trauma 
will be rated under Diagnostic Code 5003. Diagnostic Code 
5003 provides that degenerative arthritis established by X- 
ray findings will be rated on the basis of limitation of 
motion.

Diagnostic Code 5201 provides for the evaluation of 
limitation of motion of the arm.  When there is a limitation 
of motion of the major arm to 25 degrees from the side, a 40 
percent evaluation is warranted.  When the limitation of 
motion of the major arm is confined to midway between side 
and shoulder level, a 30 percent evaluation is warranted. 
When the limitation of motion of the major arm is limited to 
the shoulder level, a 20 percent evaluation is assigned. 

Under Diagnostic Code 5202, a 20 percent evaluation is for 
assignment with malunion of the major humerus with moderate 
deformity or recurrent dislocation of the scapulohumeral 
joint with infrequent episodes, and guarding of movement only 
at shoulder level.  A 30 percent evaluation may be granted 
under this code with malunion of the major humerus with 
marked deformity or recurrent dislocation of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  A 50 percent evaluation would be in order 
for fibrous union of the major humerus.  

Under Diagnostic Code 5203, malunion of the major clavicle 
warrants a 10 percent evaluation.  Nonunion of the clavicle 
without loose movement also warrants a 10 percent evaluation.  
Nonunion of the clavicle with loose movement warrants a 20 
percent evaluation.  Dislocation of the clavicle warrants a 
20 percent evaluation.

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 20 percent for the minor arm. 
Intermediate ankylosis, between favorable and unfavorable, 
warrants a 30 percent evaluation.  Unfavorable ankylosis with 
abduction limited to 25 degrees is assigned a 40 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5200 (1998).

A review of the service medical records reflects that the 
veteran was treated in August 1964 for an old contusion of 
the right shoulder.  He sought treatment again for his 
shoulder in September 1964, where clinical evaluation was 
noted to show pain, tenderness, spasm, and swelling at the 
sterno clavicular junction.  Later in September 1964, it was 
reported that X-rays showed a healed fracture of the proximal 
right clavicle.  There was a history of a previous trauma for 
months earlier.

Received on June 5, 1996 was the veteran's claim for service 
connected benefits.  The veteran was seen on several 
occasions during 1996 at a VA outpatient clinic for 
complaints of neck and right shoulder pain.  

A VA orthopedic examination was conducted in September 1996.  
The veteran gave a history of an inservice collarbone 
dislocation.  He added that he was in receipt of Social 
Security Administration disability benefits.  An examination 
showed that his right clavicle was prominent and protruded 
1.5 centimeters anteriorly from the sternum clavicular joint.  
Neither subluxation, lateral instability, non-union, loose 
motion, malunion, nor atrophy was demonstrated on 
examination.  Range of motion of the right shoulder was 
reported as:  Flexion - 124 degrees, extension - 145 degrees, 
external rotation - 72 degrees, and internal rotation - 30 
degrees.  X-rays showed no acute fracture or dislocation.  
Mild degenerative changes of the AC [acromioclavicular] joint 
was noted.  The diagnosis was osteoarthritis of the right 
shoulder following trauma. 

A VA outpatient treatment record dated in February 1997 shows 
that the veteran complained of pain in his shoulders.  A July 
1997 VA outpatient record indicates that the veteran 
complained of right shoulder pain for the past 13 years 
following a service-related injury.  

In a July 1997 statement the veteran reported severe neck and 
shoulder pain which interfered with sleep. 

A VA orthopedic examination was conducted on December 31, 
1998.  The veteran stated that he injured his right shoulder 
while in the service and that he had pain and weakness as a 
result thereof.  He noted that he was taking prescribed 
medications to treat his shoulder, one of which he noted 
causes him to be sleepy.  The veteran asserted that he had 
flare-ups every night associated with his right shoulder and 
that he did not use any type of brace.  

The examining physician noted that motion stopped when pain 
began.  It was also noted that the veteran was wearing a TENS 
unit on both shoulders.  The examiner reported that there was 
evidence of painful motion, but no edema, effusion, or 
instability.  Weakness, tenderness, and guarding of movement 
were noted.  There was no redness, heat, and abnormal 
movement was not.  Range of motion of the right shoulder was 
reported as:  Flexion - 92 degrees, abduction - 88 degrees, 
external rotation - 43 degrees, and internal rotation - 42.  
Normal ranges for the above motions were noted to be 180, 
180, 90, and 90, respectively.  The diagnosis was post-
traumatic degenerative joint disease of the right shoulder 
with loss of function due to pain.  September 1998 x-rays 
showed mild degenerative changes of the acromioclavicular 
joint with and irregularity in then region of the greater 
tuberosity, suggesting previous anterior dislocation.  
December 1998 x-rays showed no abnormality. 

The examiner also noted that the veteran's right shoulder 
exhibited weakened movement, excess fatigability, and 
incoordination.  It was added that pain could significantly 
limit functional ability during a flare-up or when the 
shoulder was used repeatedly over a period of time.  

Received in September 1999 were copies of SSA records.  An 
April 1998 determination reflects that the veteran had been 
disabled since October 1989.  The primary diagnosis was 
ischemic heart disease and the secondary diagnosis was 
disorders of the back, discogenic and degenerative.  Also 
received were VA and private medical records showing 
treatment for various disorders from 1990 to 1998.

To summarize, the veteran has asserted that he experiences 
chronic pain, weakness, and daily flare-ups as concerning his 
service-connected right shoulder.  His statements describing 
the symptoms of his right shoulder disability are considered 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence of record.  

The most recent VA examination, dated in December 1998, 
reflects that the veteran's primary complaints were pain and 
weakness in the right shoulder with flare-ups every night.  
The examination showed the presence of painful motion, 
weakness, tenderness, and guarding of movement.  However, 
there was no instability, edema, effusion, or abnormal 
movement of the right shoulder. 

Additionally, the veteran had no complaints concerning 
recurrent dislocations. Although September 1998 x-rays showed 
degenerative changes of the acromioclavicular joint, the 
changes were described as mild.  There was no evidence of 
malunion of the humerus or of ankylosis or fibrous union.  
Furthermore flexion was to 92 degrees and abduction to 88 
degrees, slightly above and below shoulder level, 
respectively.  

After reviewing the record, it is the Board's judgment that 
disability involving the right shoulder right shoulder do not 
satisfy the rating criteria as previously set forth for a 
higher evaluation.  The functional impairment caused by the 
right shoulder pain as set forth in the DeLuca case, is 
adequately refelcted in the current 20 percent rating.  In 
view of the foregoing, therefore, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating in excess of 20 
percent for arthritis of the right shoulder.

As set forth above, the Court has held that in claims for 
increased ratings, staged ratings may be warranted if the 
claim involves an original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In this regard, 
the medical and lay statements dated in 1996 and 1997 reflect 
that the veteran was complaining of right shoulder pain.  The 
VA examination in September 1996 showed that range of motion 
was flexion to 124 degrees, extension to 145 degrees, 
external rotation to 72 degrees, and internal rotation to 30 
degrees.  Additionally, at the time of the December 31, 1998 
VA examination it was reported that the veteran had been 
previously furnished with a TENS unit. 

It is the judgment of the Board that this medical evidence, 
when viewed in conjunction with the veteran's complaints and 
the holding in the DeLuca case, demonstrates that the degree 
of functional impairment resulting from the residuals of the 
right shoulder disability is productive of a level of 
disability equivalent to limitation of motion of the right 
arm at shoulder level and warrants a rating of 20 percent 
from June 5, 1996 to December 30, 1998.  This represents the 
highest rating percent warranted during the appeal period.  
As discussed above, the evidence does not support a rating in 
excess of 20 percent.

In rendering these determinations, the Board has considered 
all pertinent aspects of 38 C.F.R. Parts 3 and 4 as required 
by the Court in Schafrath v. Derwinski, 1 Vet. App 589 
(1991).  However, no potentially applicable provision 
provides a basis for a rating in excess of 20 percent for the 
veteran's right shoulder disability. 


ORDER

Entitlement to a disability rating of 20 percent for shoulder 
for osteoarthritis of the right shoulder, the major 
extremity, for the period of June 5, 1996 to December 30, 
1998, is granted, subject to the law and regulations 
governing the payment of monetary benefits.  

Entitlement to an increased rating in excess of 20 percent 
for osteoarthritis of the right shoulder is denied.


REMAND

The veteran's claim for entitlement to service connection for 
a cervical spine disorder was originally denied by the RO in 
November 1996.  The veteran was informed of this decision by 
the RO in November 1996.  He submitted his notice of 
disagreement in May 1997.  In June 1997, a statement of the 
case was sent to the veteran regarding entitlement to service 
connection for a cervical disorder.  The veteran timely 
perfected his appeal.  In July 1998, the veteran's claim was 
remanded by the Board to the RO.  Subsequently, in October 
and November 1999, the RO sent the veteran a supplemental 
statement of the case (SSOC), indicating that new and 
material evidence had not been received sufficient to reopen 
his claim for a cervical spine condition.  Included in the 
October 1999 SSOC, are the laws and regulations as to 
finality and new and material evidence.  

In this regard, the November 1996 rating decision is not 
final, as the veteran has perfected an appeal.  Accordingly, 
any evidence received since the November 1996 rating 
decision, must be reviewed by the RO in conjunction with the 
veteran's original claim on a de novo basis, as opposed to on 
a new and material basis.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

Following any additional development 
deemed appropriate, the RO should then 
readjudicate the issue of entitlement to 
service connection for cervical stenosis 
with decompression laminectomy C3 through 
C7, claimed as residual of head injury, 
on a de novo basis.

In the event that any action taken remains adverse to the 
veteran, he and his representative should be provided with a 
SSOC reflecting the de novo consideration and an opportunity 
to respond.  Thereafter, the case should again be returned to 
the Board for further appellate consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



